DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 6/29/22 have been entered and carefully considered but are not completely persuasive.
A reminder that the elected species is: Anti-infective, Hemolytic activity and Erythrolytic activity, and Neural networks with Biological context representation training sets. Non-elected species should be canceled from the claims in view of this final rejection.
	Claims s 1-5 and 7-17 are under examination to the extent they rely upon the elected species. Claim 6 has been canceled.
	The amendments to the specification have been entered.
	The IDS filed the same day the previous action was mailed (3/29/22) has been entered and considered.
	With respect to the “clauses”  pointed out in the previous action to which applicant takes issue- the examiner merely suggested that the designations such as claim numbers or claim -type numbering of these clauses be removed from any element that is not actually the claims. 
MPEP 601, 608 and MPEP 608.01(i-p) make clear that the claims are to commence on a separate sheet, that is not a portion of the detailed description of the invention within the specification. “The claim(s), abstract and sequence listing (if any) should not be included on a sheet including any other part of the application (37 CFR 1.71(f) ). That is, the claim(s), abstract and sequence listings (if any) should each begin on a new page since each of these sections (specification, abstract, claims, sequence listings) of the disclosure are separately indexed in the Image File Wrapper (IFW). There should be no overlap on a single page of more than one section of the disclosure.” 
“Each sheet including part of the specification may not include other parts of the application or other information. The claim(s), abstract and sequence listing (if any) should not be included on a sheet including any other part of the application (37 CFR 1.71(f) ). The claim or claims must commence on a separate sheet or electronic page and any sheet including a claim or portion of a claim may not contain any other parts of the application or other material (37 CFR 1.75(h) ).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-17 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be addressed below.  It is noted that according to the Examiner’s suggestions the terms “AI engine” and “trained machine learning models” has been added to the independent claim, however, merely reciting a branch of analysis, may not be sufficient to overcome this rejection.
The MPEP at MPEP 2106.03 sets four steps for identifying eligible subject matter at 2106.04, as set forth previously. 
With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of generating a candidate compound data structure, applying the described candidate compound itself to a proxy organism with a reporter system, and analyzing wavelengths of a signal produced in response to the application of the candidate to the proxy organism with the reporter system, to detect the presence of biomarkers, as “pre-clinical validation” for the candidate compound. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
Claim 1 is independent.
	Mental processes recited in claim 1 include:
	“generating, using an artificial intelligence engine, the candidate drug compound via one or more trained machine learning models, wherein the one or more trained machine learning models use causal inference to remove one or more potential candidate drug compounds from consideration as the candidate drug compound to be selected” (a mental step of creating candidate compound structures, and “use causal inference to remove one or more candidates” also a mental step of inference.)
“analyzing by the processing device, the signal to obtain the at least two wavelengths wherein the at least two wavelengths indicate whether each of the respective biomarkers is present; based on whether each of the respective biomarkers is present,” (a mental step of signal analysis, where the readout of the two wavelengths as positive or negative is determined)
“selecting the candidate drug compound for a clinical trial.” (a mental step of judgement where some candidates meeting a threshold are kept, and those not meeting it are discarded from a list.)
	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “receiving at a processing device, a signal that comprises at least two wavelengths that are each associated with a respective biomarker” which is a data gathering step.  The additional information provided in the receiving step describes a source of the signal, and not positive active method steps performed within the claim.  The source of the signal is a “proxy organism” which comprises assays, to which the candidate has been applied.  The addition of the “when the candidate drug is administered” still describes the source of the data, and not a positive active step of taking an actual physical proxy organism, actively applying the compound, and detecting any signal.  The phrasing is merely a data set generated by a process.  
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the judicial exception recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claim 1 also recites the additional non-abstract element of  “a processing device” a generic “trained machine learning model” which uses inference to remove data; of a computer system.
	The generic recitation of “an AI engine” and “one or more trained machine learning models” as currently stated are not a specific computing structure, requiring specific interactions between the computing structure and certain data.  No specificity as to the nature of the AI engine, the input, the parameters, the AI process or the output are provided.  No specific machine learning model is set forth with particular input, hidden layers, and output, and particular training data is set forth.  These types of models can be simply represented by drawing a toy example.  The claims do not describe any specific computational steps by which the computer system performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	In combination the presence of the data gathering elements, and the generically stated computer processor comprising generic AI and generic ML models do not integrate any judicial exception into a practical application. 
Dependent claims 2-5 and 7-17 have been analyzed with respect to 2A-2.  Dependent claims 2, 7-17 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 3-5, are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  Dependent claims 15-17 are directed to additional computer or system limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	 None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception. Zang (2011), Kuhn (2016), Modena (2018), each provide or obtain signals comprising waveforms, which are related to biomarkers, which are equivalent to the claimed data gathering steps.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 1:	the computer related elements or the general purpose computer comprising generic AI or ML language do not rise to the level of significantly more than the judicial exception. Zang (2011), Kuhn (2016), Modena (2018) each disclose computer systems or computing elements comprising a type of trained ML, which perform the same functions (receiving and analyzing waveforms, signals, or wavelengths).  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-5, 7-17 have been analyzed with respect to step 2B. Dependent claims 2, 7-17 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 3-5 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception. Dependent claims 15-17 relate to additional generically described computer components as discussed above.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more. The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
	The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s arguments:
	Applicant’s arguments and amendments have been carefully considered but are not persuasive to overcome this rejection.  The examiner appreciates that elements of machine learning and AI have been added to the independent claim in response to her suggestions, but these generic recitations do not set forth how any specific computing structure acts on any specific data, using specific AI or ML processes.  Merely referring to a “trained ML model” is not a specific recitation of a specific type of model, it is not a recitation as to how the ML acts on the generated data, it is not a recitation as to what processes are required by the ML model to generate the desired results and it is not a specific recitation as to how the ML model was trained, and on what training data.  Similarly, the generically recited AI engine has no specificity as to what process the engine is specifically performing with any data, it has no specificity as to the initial data input into the AI engine, and it has no specificity as to how any specific process of the AI generates any specific, desired data.  Merely using a name such as ML or AI without any specificity as to what is actually is, and how it is actually used, is insufficient to overcome this rejection.  They also do not change a generic computer into a specific machine, when used without any specificity.  
	The identified limitations reciting the judicial exception fell within the mental process category of abstract ideas (MPEP 2106.04(a)).  The added limitations setting forth processors, “AI engine” and a “trained ML” are all completely generic.  None of these elements carry out a process that is not possible within the human mind, or by the human mind in the presence of a computing context.  Generating a candidate compound can be performed by selecting a member of a group of compounds in a table, a reference, or a database.  The step of “using causal inference” with respect to the generic “trained ML” can be performed in the human mind by observing certain data, and inferring certain characteristics- a process often performed in the human mind, or in a computing context.  
	With respect to the identification of certain steps as mental processes, and whether the human mind is equipped to perform the steps classified as mental processes: there is no step in the claim which requires an element which cannot practically be performed in the human mind because there are no limitations requiring  an element such as a GPS receiver, specific computer-integrated elements such as network monitors or network packets, nor are there specific limitations to a multistep encryption of data for computer communication.  No modified computer structures, such as self-referential tables, specific neural network processes, or specific artificial intelligence structures or processes are present in the claims.  (See SRI Int’l, Inc. v. Cisco Systems, Inc., (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, (as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). MPEP 2106.04. IIA)
	The newly added limitation of generating a candidate drug compound structure, and using causal inference to add or remove candidates from a set, do not require processes for which the human mind is not equipped.  Generating candidate compound drug structures is a process which can be done, and has long been done in the human mind and/or using the computer as a tool, without any specialized computer elements required.  Each candidate can be generated by looking at a generic structure and selecting a species, by looking at a database of compounds, or by creating a new structure de novo, all possible using the human mind and /or a computing context.  With respect to removing certain candidate drug compound structures from a set or list, steps of observing a candidate structure, and inferring whether it suits the intended purpose, is performed on each candidate, one at a time. The mental process, in the mind or in a computing environment, or using a computer as a tool identifies characteristics of the generated structures and compares them to known characteristics of each candidate or predicted characteristics.  If the characteristics are incompatible with the ultimate goal, then the process of causal inference leads to either keeping or discarding each candidate.  These are all steps which can be performed in the human mind, whether in a generic computing environment, or using the computer as a tool.  No limitations requiring simultaneous generation of all possible candidate data structures or simultaneous causal inference processes on all possible candidates are present.  These processing steps do not require any specific step which is not possible in the human mind as described (such as GPS receivers, computer network packets, self-referential tables, multistep encryption for computer communication etc.).  
	The alleged amount of data, in and of itself is not a limitation which takes a process out of the realm of the human mind.  It is the process performed on that data which is the mental step, and mental steps identified in the claims do not have to be fastest, most efficient, or require specialized computing elements.  Data generation or selection, determining whether to keep or delete a candidate structure from a set, based on certain characteristics of each piece of data, are routinely performed in the human mind, or in a computing environment. Even with large numbers of candidate data structures, each step can be performed in the human mind, albeit very slowly, using pen and pencil, and slightly faster using the general purpose computer as a tool or in a computing environment.  Computations on large amounts of data performed mentally, or with paper and pencil, would take considerable time and effort, that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
	With respect to whether the added limitations (the AI engine for generating the candidate, and the trained ML for removing one or more candidates) provide something which is not routine, well understood or conventional, those arguments are not persuasive.  As set forth above, the generically recited AI and ML can be met by any program which carries out the same processes- such as Kuhn, who provides ML processes meeting the requirements of amended claim 1.  The computer itself does not require a specific machine and is not changed or improved by receiving data, or carrying out a process on the data.  
	When considered in combination with the judicial exception, the claimed additional elements, in order, provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
With respect to the new limitations the use of AI and ML for certain generic process steps.  These steps do not require a specific interaction with a computing element or self-referential tables, as per Enfish.  These provide data and use causal inference to categorize information.  The amendments to the independent claims do not recite the type of specific interactions between the data and the computer structures that would provide the necessary integration into the computing environment or provide that specific inventive concept.
Applicant’s arguments with respect to an alleged improvement over the art do not identify the specific improvement, to what the current claim should be compared to recognize any improvement, and all the specific necessary and sufficient steps providing any alleged improvement do not all appear to be within the independent claim.  Further, the steps providing the alleged improvement appear to be only the steps already identified as the judicial exception.  As set forth previously, any improvement or non-routine step or nonconventional element cannot be found in the judicial exceptions alone. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception. 
The improvement in any generated data structures, or in removing any structure from a set, analyzing the data and selecting a candidate (carried out by the judicial exception) does not provide an improvement in the technology of ADME properties or processes, nor does it provide a specific improvement in the technology of selecting candidate sequences which exhibit certain characteristics when applied to a proxy organism. The data generation is carried out, unchanged, whether or not the judicial exception is applied. The data generation as being sourced by a routine proxy organism reporter system is carried out unchanged whether or not the judicial exception is applied.  (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The alleged improvement in the analysis of the generated data (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The alleged improvement in the analysis of the generated data (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed, as in McRo.
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
NOTE: as reflected above and below (under 35 USC 112b), the claims are still awkwardly written, with respect to what steps are actually actively performed within the claims, and with respect to any specific process being performed by the “AI engine” or the “trained ML model”.  Applicant is encouraged to clearly set forth the specific processes, step by step, which are required to achieve any alleged improvement, using positive active language, and/or making clear the source of data separate from the active steps of the claim.  With respect to any previously published “examples” by the USPTO with respect to 101, any currently relevant example has been integrated into the MPEP, and the full set of previously published “examples” no longer reflects examination under this statute.  MPEP 2106 is the controlling source for examination of claims under 35 USC 101, in combination with cited case law, and the facts of the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is not a rejection, this is a statement of interpretation of the claims.
Such claim limitation(s) is/are: 
In claim 1, the generic placeholder is “an artificial intelligence engine” and “a trained learning machine model” the specialized function is “generating the candidate drug compound” and “use[using] causal inference to remove one or more potential candidate drug compounds from consideration…”
In claim 17, the generic placeholder is: “the processing device comprising a genetic decoder” and the specialized function is “that decodes the signal into a certain state of each of the at least two assays…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitations identified above for claim 1 and claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 1, the generic placeholder is “an artificial intelligence engine” and “a trained learning machine model” the specialized function is “generating the candidate drug compound” and “use[using] causal inference to remove one or more potential candidate drug compounds from consideration…” Claim 1 fails to particularly point out and distinctly claim the algorithms, step-by-step processes, or structures which carry out the specialized functions of generating data, or using causal inference to remove data.  Neither generic placeholder actually provides a specific computing structure.  The recitation of an “artificial intelligence engine” is not modified with any structure, or any specific algorithms or processes required to generate the required data. the specification does not set forth a limited definition of the structures, algorithms or step-by-step processes which this engine requires to achieve the desired goal (pre-clinical validation, and/or selection of a compound).  One of skill in the art would not be apprised as to the specific computer structures and algorithms Applicant requires to achieve the specialized functions, be it the generated data, or the removal of data from a set. While the claims are read in light of the specification, limitations from specification cannot be read into the claims.  
In claim 17, the generic placeholder is: “the processing device comprising a genetic decoder” and the specialized function is “that decodes the signal into a certain state of each of the at least two assays…” Claim 17 fails to clearly point out and distinctly claim the specific algorithms, step-by-step processes, or specific structures used to achieve the specialized function of the “decoding” of the signal into a certain state.  The decoder has no structure beyond the generically recited processor, yet it appears that a generic processor may or may not be able to perform this specialized function without modifications.  The specification proved no limited definitions as to the structures, step-by-step processes or algorithms required to perform the decoding.  One of skill in the art would not be apprised as to the specific processes performed by Applicant to achieve the desired results or to carry out the desired specialized function.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 1 and 17 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-5 and 7-17 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s arguments will be addressed below.
Claim 1 has been significantly amended, partly in response to the previous action.  However, indefiniteness remains or has been introduced by those amendments.
	The metes and bounds of claim 1 are unclear.  The claim asserts it is a method “for pre-clinical validation of a candidate drug compound” but the final step merely identifies if two biomarkers are present based on analysis of the signals from a treated proxy organism.  There are no correlations between the presence or amount of any given signal or wavelength and any “validation” of activity of the candidate which may be relevant to a clinical setting.  No steps relating to clinical practice are set forth.  Merely selecting a compound “based on the presence of the biomarkers” does not specifically validate any clinically relevant process.  The metes and bounds of claim 1 are further unclear with respect to “at least two wavelengths that are each associated with a respective biomarker” as it is unclear how this association is performed, and it is unclear that any particular wavelength in any given signal specifically and selectively identifies only a single biomarker.
	Further in claim 1, the metes and bounds of the AI engine “generating the candidate drug compound” it is unclear whether the AI engine is directing a synthetic process of producing a physical compound, or whether it is generating DATA representing the candidate drug compound.  These are two vastly differing possible interpretations of the newly added limitation.  Applicants amendments did not make this element any more clear.  As the remainder of the claim requires only data analysis, it could be assumed, perhaps, that the AI generates data representing the candidate drug compound, but the claim is not so limited, and such an assumption cannot definitely be made.  This continues to be confusing when describing the source of the signal data, which is obtained from a proxy organism which has been treated with the candidate drug.  There is no clear recitation that the AI produces either 1) the physical syntheses, 2) the generation of data, or both 1) and 2),  and the application of a physical candidate compound to a physical assay system.  
	The metes and bounds of this limitation to the AI engine generating the candidate drug compound “via one or more trained machine learning models…wherein [the models] use causal inference to remove one or more potential candidate drug compounds from consideration” are further unclear.  What the AI is actually performing throughout the added limitation is entirely unclear.  As above, it is unclear whether the AI directs a physical synthesis of a compound, whether it directs generation of data representing the candidate drug AND whether the AI (at the same time? Subsequently?) removes one or more candidate “using causal inference”.  Initially, the AI only generates either a single physical candidate compound synthetically, or it generates a single set of data representing a single candidate drug compound.  No predefined set of candidates (data based or synthetically produced) is present from which one or more candidates can be removed.  If only a single candidate is generated, and in the same step removed (by the same AI), it is entirely unclear how any further process is to be performed.  Further, it is unclear what aspect of the generated candidate is considered when using “causal inference” to judge whether a candidate should be retained or removed.  What aspect of the candidate synthesized compound would lead to an inference it is not suitable for further processing?  What aspect of the data set representing the candidate compound would lead to the inference that it is suitable or not suitable for further processing? The claim is completely unclear.  
	Further within this limitation of claim 1, the metes and bounds of the AI engine, and the “trained ML model” are completely unclear.  The claim does not set forth what kind of AI is utilized by the engine. The claim does not set forth any specific machine learning model.  The claim does not set forth how the model was specifically trained, to be able to use causal inference as required.  These elements are completely lacking in detail as to what steps and structures are intended to fall within the scope of the claim, and still provide the needed data.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	The metes and bounds of the term “proxy organism, such proxy organism comprising at least two assays” are unclear.  An organism such as a yeast cell, or other eukaryotic cell culture, may comprise genetic elements which may be acted upon to produce a signal, but an organism does not comprise an assay itself.  A proxy organism can comprise a specific reporter element, but it does not comprise “an assay.”  In molecular biology an assay generally refers to an in vitro system, such as cell culture, to which a candidate is applied, allowed to act or react with the cells in culture, and then is processed for results; assays generally require a specific substrate, specific reagents, and specific culturing procedures as well as multiple steps of analysis (Assay- Wikipedia, downloaded 2022).  Further, it is unclear how “at least two assays configured to reveal the respective biomarkers” is intended to be implemented.  It is entirely unclear how to configure an organism, which comprises “at least two assays, configured to reveal the respective biomarkers when the candidate compound is administered” as set forth in the claim. As such, the entirety of the limitation is unclear.  This recitation in claim 1 is not commensurate with a cell culture which may comprise multiple genetic elements which may react with a candidate drug and provide multiple readouts which can be received as signals or wavelengths for further processing.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	Further in claim 1, the signal provided positively recites that the two wavelengths are present which represent the biomarker: “receiving, a signal that comprises at least two wavelengths that are each associated with a respective biomarker, wherein the signal is received subsequent to administering the candidate drug compound…”  It is unclear why further analysis is required to detect the wavelengths, as it is already known the signal comprises the desired wavelengths as worded. Further in claim 1, the entirety of the “subsequent to administering the candidate drug compound to a proxy organism” merely describes a source of the data- and is not a positive active method step of culturing a particular proxy organism and testing a candidate drug in that organism to produce a signal. This is a product-by-process limitation, and the listed process does not appear to provide an output that is materially different from any other signal comprising two separate wavelengths.
Further, the method of claim 1 fails to provide any reference information such that the presence or absence of a particular wavelength can be properly associated with the stimulus (candidate drug application). The nature of the analysis is not clearly set forth to provide positive active method steps Applicant intends to fall within the scope of the claim. It is unclear how the analysis differs from that positive recitation that the signal comprises both wavelengths or how it provides analysis and selection required by the remainder of the claim.  It is entirely unclear how the method of claim 1 provides any validation of any candidate when the steps of analysis and detection are not clearly set forth such that any association would be clinically relevant.  No clinically relevant aspects of any candidate are clearly identified by the reporter assay.  There is no linkage between any assay, and an aspect of a candidate compound that would be relevant to further testing in a clinical process.  There is no linkage between a specific characteristic of a specific candidate compound, and a specific characteristic of a response that represents a clinically relevant process in the proxy organism.  Merely getting a positive readout does not clearly identify any clinical implications of that readout. The method overall remain obscurely written, and appears to lack critical method steps required to provide “pre-clinical validation” of a candidate drug.  At best the final limitation now selects the candidate for a clinical trial- however, that is not equivalent to “pre-clinical validation” of a substance to a specific clinically relevant process represented by the proxy organism.  Applicant is encouraged to consider what the specification provides as the specific aspects of the invention, and the specific elements and steps required to achieve that goal.  
The metes and bounds of claim 2 are unclear.  In claim 2, the candidate drug is to be “included” in a “cohort configured to be used in clinical trials.”  This inclusion is allegedly on the basis of the detection of the biomarker, however, it is entirely unclear at what point a drug is to be “included” based on the results- whether it is merely a binary output based on the presence of a biomarker (2 biomarkers present=inclusion, one positive and one negative- undetermined, while anything other than 2 biomarkers present = disqualification?) or whether it is the presence and the levels of the biomarkers which affect the inclusion. Further, it is unclear what cohort the drug is to be included with, and what particular clinical trial.  No cohorts, or specific trials are set forth in claim 1.  The final limitation of claim 1 to selecting the candidate “for a clinical trial” does not describe any aspect of that trial, the cohort of candidate drugs, the cohort of patients, and control subjects, or any other aspect of a clinical trial.  It is unclear if the ‘pre-clinical validation” is linked to or the same as the “clinical trials,” i.e. are they for the same disease/ clinical trial?  All trials? While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 3-4 are unclear.  It is unclear how to determine what two assays “pertain” to safety and toxicology, respectively.  The metes and bounds of how an assay “pertains” to a descriptive term cannot be determined.  One of skill would not necessarily be apprised as to what assays fall within these two categories, and can be assayed through the proxy organism. Nearly any assay can be said to relate to safety, when a possible readout is cell death, apoptosis, organ shutdown, or other “unsafe” response of the organism.  Similarly, nearly any assay can be said to relate to toxicology, when a possible readout is apoptosis, organism death, organ shutdown, or other “toxic” process of the organism.  In claim 4, further safety categories are listed, with no specificity as to what particular assays would identify any type of safety limited. Nearly any assay could meet the types of safety listed: human safety, animal safety, veterinary safety all relate to whether the proxy organism executes some process which would be “unsafe” if the organism was a human, an animal or either a veterinarian or an animal under the care of a veterinarian.  Any assay reporting cell death, apoptosis, organism death, organ shutdown etc would appear to “pertain” to these categories.  With respect to industrial safety, the metes and bounds of how industrial safety is to be judged with respect to any assay are completely unclear.  It is unclear if the safety is related to the industrial process, the safety of employees in an industrial situation, the safety of equipment of an industrial process, or whether some other aspect of industry is to be judged.  Similarly, “food safety and water safety” do not have clearly identified metes and bounds such that appropriate assays could be selected.  It is unclear what aspect of “food safety” is to be judged for this limitation: it could refer to whether it is safe to a consumer to eat as an ingredient of a food product, whether it is safe to be used in a process of making a food product (regardless of any consumer effect), or whether it requires special processing of the food product to make it safe (such as pasteurization). In a similar vein, it is unclear what aspect of water safety is intended to be determined by any assay.  It is unclear if it refers to an assay determining whether a water product treated with the compound is safe for a consumer to drink, whether a water product treated with the compound is safe to the environment and does not harm the ecological water system, whether a water product treated with the compound is safe for topical application to a subject, whether any water product from a treated subject or assay is safe to release to the environment, etc.  As such, the actual assays required to be encompassed within the proxy organism cannot be determined.
The metes and bounds of claim 5 are unclear.  It is unclear how to determine whether any biomarker “pertains to an anti-infective property” as required.  An “anti-infective” drug or compound is “an agent that is capable or acting against infection, either by inhibiting the spread or an infectious agent or by killing the infectious agent outright” (RxList 2021).  Almost any cellular process, or biomarker detectable by an assay could be said to “pertain” to an infection, or anti-infective action.  It is entirely unclear how to judge any given assay or biomarker as “pertaining to an anti-infective property” when no specific property or characteristic is set forth.  The nature of the infectious agent generally drives the selection of anti-infectives, as every infectious agent has different type (fungal, viral, bacterial, etc) which each infect their targets differently and affect differing host cell processes during infection.  A multiplicity of cellular components may “pertain” to preventing or treating infections with any given infectious agent. (Bradley, 2007)  An agent against a particular fungal strain is not necessarily considered to be informative against any other infectious agent.  However, the agent against the fungal strain may “pertain” to infectious processes or properties when fungal growth is a secondary characteristic of immunosuppression by a virus, such as HIV.  As such, the metes and bounds of the claim limitation cannot be determined.
The metes and bounds of claim 7 are unclear.  The nature of the “processing” performed on the signal is not clearly identified nor clearly set forth in the claim. No specific steps are set forth beyond receiving the data and analyzing the data by “signal processing.”  Signal processing encompasses a nearly infinite varieties of steps which take the received signal and perform some process on it.  While breadth of a claim is not indefiniteness, one of skill would not be apprised as to what specific processes are required to be applied to the signal, to achieve the desired results.  
The metes and bounds of claim 8 are similarly unclear, as merely setting forth a branch of statistical analysis is not a clear and definite set of steps for how that Fourier transform or analysis is to be applied to the data at hand, to achieve the desired goals. The claim does not set forth what aspect of the signal data is to be transformed by FT or FA.  The claim does not set forth the type of result desired by the transformation, such that one would immediately be apprised as to what aspect of the data is to be transformed to achieve that result.  While breadth of a claim is not indefiniteness, one of skill would not be apprised as to what specific processes are required to be applied to the signal, to achieve the desired results.  
The metes and bounds of claim 9 are entirely unclear.  Claim 9 depends from claim 1.  Claim 1 does not set forth any groupings of assays.  Claim 1 does not provide a database or datastore or source which might comprise more than one assay.  Claim 1 merely requires data that comes from an assay process that produces wavelengths. It is unclear how “assays” as used in claim 1 are to be physically grouped, or grouped into a database, file or structure. No particular aspect of any one or more assays is identified such that any grouping process could take place in a data or database context.  If this is intended to address some data-related process outside the claim wherein there is a database, which comprises data characterizing a plurality of assays, which can be grouped based on one or more aspects or characteristics of the assay, the proxy organism, or the desired readouts- this is not at all clear as written.  Within the proxy organism, physically, it is entirely unclear what “grouping” might mean: would it mean the two genetic readouts are present on the same introduced construct?  Would it mean every cell of the proxy organism comprises two constructs, each representing an assay?  It is entirely unclear how to group a function of each assay as required, followed by categories and a specific category of membrane interaction. Claims 10-14 are similarly indefinite.  An assay does not “comprise” hemolytic activity, but it may identify the presence/absence of hemolytic activity.  An assay doesn’t “comprise” erythrolytic activity- it can identify the presence or absence of hemolytic activity.  Further limitations to subcategories, point interactions, target environments et al are completely unclear as to how they are applied to the data provided by claims 1 and 9.  
The metes and bounds of claim 12 are unclear, as to how the “proxy organism” is to be “genetically engineered” by using categories and subcategories to select assays. Categories, subcategories, point interactions and/or target environments describe data, not a genetic engineering process, or a genetic construct. The selection using categories and subcategories is a data processing step, not a genetic engineering step.  As such it is entirely unclear how it is to be applied to the methods of claim 1 or 11, or data which results from claims 1 or 11.  If this is intended to represent some step outside the claim, further describing the source of the data (a genetically engineered proxy organism, where the genetic engineering constructs were selected based on a desired function to be performed by the proxy organism in the presence and absence of the candidate drug) this is not what the actual claim says.  Applicant appears to conflate data processing and physical steps of genetic engineering of an organism which are not equivalent.
Claims 13-14 are unclear in the metes and bounds of the “point interactions” or “target environments” and how this applies to any step of claim 1, or 11 from which claims 13-14 depend.  It is unclear how any aspect of peptide-protein interaction is somehow utilized to select some characteristic of 1) an assay or 2) a proxy organism or 3) a clinically relevant process or 4) a characteristic of a clinical trial.  The claims provide no linkage between the recited types of point interactions, or target environments and any other process of the overall method of claim 1 or claim 11 which depends from claim 1.  
The metes and bounds of claim 15 are unclear, as the claim fails to set forth where within the claim the tuning takes place, (i.e. prior to the data generation? Prior to receiving a signal?) and how the oscillator can be tuned or configured to assign a particular wavelength to a particular biomarker.  Some specific assays utilize specific components which can be used to link a cellular process to the presence of a biomarker, and emit a specific signal wavelength, such as using a particular fluorescent tag or reporter construct.  However, the claims do not set forth any such limitations.  Further, the limitations in claim 16 are entirely unclear as to how the signal is “received” by diffraction, fluorescence or combinations.  These types of assays produce the signal, they do not receive it.  A sensor receives a signal.
The metes and bounds of claim 17 are entirely unclear.  The processing device receives a signal- not a sample that can be decoded or sequenced, per se. It is entirely unclear what is being sequenced from the proxy organism- a specific transcribed sequence from a particular genetic construct? A naturally occurring transcribed sequence? A sequence specific produced in response to the application of a specific candidate?  It is entirely unclear how this limitation is intended to affect the method of claim 1.
Applicant’s arguments.
	Applicant’s arguments have been carefully considered but are not persuasive.  Each identified limitation has been demonstrated by the examiner to have multiple incompatible interpretations, or to be lacking key required data, or steps, or interpretations.  Merely pointing to non-limiting definitions in the specification is not a clear, particular and precise description of the steps necessary and sufficient to obtain the required data and achieve the desired goals of the rejected claims.
	As set forth in MPEP 2173: “35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention… The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.”  
	Determining the broadest reasonable interpretation of the claims, and assigning claim terms their plain meanings are fact based inquiries, related to what is claimed, what is disclosed and the understanding of someone of ordinary skill.  “A decision on whether a claim is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Power-One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1350, 94 USPQ2d 1241, 1245 (Fed. Cir. 2010); Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986)”
	The examiner has pointed out specific limitations which have been determined to render the claim indefinite, looked to the specification for a specific or special limited definition, and considered the teachings of the prior art and the knowledge of one of ordinary skill.  “If the metes and bounds of the claimed invention are not clear the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310. “[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  The examiner also considered the differences between a broad limitation and an indefinite limitation and provided appropriate rationale for indication the limitations are indeed indefinite.
	Applicant’s arguments fail to clarify the metes and bounds of each rejected claim.  The amendments made while possibly addressing one issue, brought in additional sources of indefiniteness as well as issues of indefiniteness with respect to 112(f) or 112(6th) paragraph limitations.  Applicant is pointed to MPEP 2173 and 2181 for the interpretation of claims under 35USC 112(b)/ 112(second paragraph), or under 35 USC 112(f) / 112(6th) paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-17 remain rejected under 35 U.S.C. 102a1 as being anticipated by Kuhn (2016). The claim has been heavily amended. Applicant’s arguments will be addressed below.
	Kuhn, M. et al. Chapter 4: statistical methods for drug discovery. IN: Zhang, L. (ed) Nonclinical statistics for pharmaceutical and biotechnology industries.  Statistics for biology in health, Springer, Switzerland. P53-81.
	The claims recite a method of pre-clinical validation of a candidate drug, where 1) an AI engine generates candidate drug compounds, and a trained ML removes one or more candidates from consideration “using causal inference”; 2) receiving “at a processing device” a signal comprising wavelengths, 2a) resulting from a trial of the candidate drug on a proxy system, and that signal is 3) analyzed for the presence of at least two biomarkers.  Based on the presence of the two biomarkers, the candidate may be selected for “a clinical trial.”  The biomarkers are related to a specific effect of the candidate drug on the proxy organism, so, if the received signal comprises both wavelengths which represent the biomarkers, the candidate is “validated” as having some relevant effect on the proxy organism.  
	Kuhn provides a review of target discovery, compound screening/optimization, and the characterization of important properties. Topics of working with assay data and phenotypic screens is also provided, along with appropriate statistical analysis of the results. (abstract).
	With respect to claim 1, Kuhn provides methods to attempt to validate a candidate drug in “pre-clinical” step or set of processes. (Introduction p54)  Kuhn focuses on two main “pre-clinical” stages of drug development: target selection, and compound optimization.  “the former is focused on finding and exploring the appropriate biological material rationale for a molecule, while the latter is concerned with making the best possible medicine.  These stages have little in the way of commonality: one is primarily focused on biology whereas the other is very chemistry-centric…” p54.  With respect to targets and phenotypes, Kuhn discusses target-based discovery, where a specific protein or enzyme is targeted for modification.  Target-based strategies hinge on the assumption that enough is known about the disease biology to be confident that this highly reductionist approach will be effective.  This type of project judges the activity or potency of the molecule by measuring the effect of the drug on the specific molecular target at the site or tissue of action.  However, these types of projects are complex which considering the interplay and cross talk between various pathways and biological components.  Often, regulatory or compensatory sub-systems can neutralize the effect of inhibiting a single target.  
	Kuhn then discusses phenotypic screen, which were a former mainstay of drug development as they do not focus on a specific molecular target.   “Instead this approach focuses on a phenotype: some observable characteristic of an organism that is correlated to the disease state in humans.” (p55).  There is no or little assumed understanding of what targets are being affected by the candidate product that demonstrate a potent effect on the phenotype.  The phenotype may also be more relevant to the disease than the molecular target.  A chief concern of these types of screen is “the selection of the appropriate model (or proxy) organism, challenges in creating cell-based models predictive of a disease that are also amenable to practical concerns, and a need for a basic understanding of the biochemical underpinnings linking a compound and a phenotype.”
	Kuhn discusses methods of “generating candidate drug compounds” which can be selecting a subset of structures present in previously generated compound data files, based on some characterization (section 4.6).  The generation of the candidate list can be based on known properties of the compounds in the database, such as “a project targeting the CNS might constrain their screen to compounds that are known or predicted to cross the blood-brain barrier,” and those that do not cross the blood brain barrier are removed from consideration. P71.  Fragment based screening is a generative process which combines two or more active fragments of a compound into a more potent molecule. Alternatively the fragment may be used as the starting point to generate new molecules. P71.  These generative processes can be performed using AI and/or machine learning based processes, as illustrated in compound optimization.  The source of structural modifications or generation of new molecules can be determined by “quantitative model-based methods.” P72.  Virtual modification can be made by using QSAR modeling to predict specific characteristics prior to synthesis and testing.  These are equivalent to the steps performed by the AI and the trained ML of claim 1.  P71-75 discuss different types of generative models for creating a subset of compounds to be tested as a candidate for a given model organism or proxy organism system.  “use of in silico tools has increased rapidly.  These tools are used to assess the risk of drug-drug interactions and impact clinical study design, to explore hard to evaluate pediatric subpopulations or inform the choice of which compounds to synthesize and investigate further.” P75. The types of statistical processes for generating compound data structure information, and using causal inference to remove a candidate from consideration are enumerated beginning at section 4.9, p75.  Many types of trained ML models which fall within an AI category are disclosed. (regression analysis, linear and nonlinear regression, survival analysis, multiple comparisons, Bayesian analysis, non linear mixed models, etc.)  As such, the first limitation to generating candidates, and removing one or more candidates from consideration, utilizing trained ML models is anticipated by Kuhn.   
	Kuhn discusses at length various assays which can be performed using certain model organisms or proxy organisms, to determine whether application of the candidate drug results in the detectable expression of some biologically-relevant or clinically-relevant parameter, including detecting separate wavelengths for each relevant biomarker.  The proxy organism testing is set forth in Section 4.2, and 4.9.  (section 4.2 phenotypic screens, the proxy organism is “an organism that is correlated to the disease state in humans”.) With respect to claim 1, a signal comprising wavelengths related to particular biomarkers is 2) received by a computer system (fluorescence, HCS p76).  “Using different fluorescent wavelength, HCS assays can simultaneously measure multiple cell characteristics in individual cells such as the cell membrane, nuclear membrane, cytoskeleton etc…using these data, specific types of biological activity can be quantitatively measured.” P76. Fluorescent tags can be linked to biologically or clinically-relevant processes.  This signal comprising multiple wavelengths originated from (2a) applying the candidate compound(s) to the proxy organism and performing assays designed to detect any expressed biomarkers’ wavelengths if application of the candidate drug to the proxy organism has a clinically relevant effect.  (Section 4.5, section 4.9). Section 4.5 discusses types of assays used to address candidate compound effectiveness in a given model system.  Primary and secondary screening assays encompass both potency of the candidate against a target or phenotype, and assays related to toxicity, or ADME properties.  Kuhn provides examples such as lipophilicity, permeability, are factors when testing candidates which must pass through a cell membrane to be effective in the proxy organism.  Sections 4.5.2 -4.5.3 discusses ways to determine whether an assay is suitable for testing the desired compounds, and steps taken to optimize the assay itself, or the analysis of the data.  Section 4.8 discusses assays which can report on issues of toxicology, safety, interactions with other drugs and other ADME type concerns.
Once the candidates are selected, and applied to the proxy organism configured or genetically engineered to generate a signal based on the subsequent expression of a biomarker, that signal is 3) analyzed to determine whether both wavelengths representing both specified biomarkers have been detected at a sensor, and processed to 4) select a candidate for a clinical trial based on the presence of the particular biomarkers. Figure 4.1 is a representative cartoon where the first section, “screening” shows cells which are providing a fluorescent signal in response to the application of the candidate compound.  Each ball represents the application of a different generated compound, and a dark colored ball represents detecting a desired response.  Each of the different initial candidates can lead to the generation of additional chemically similar candidate compounds through the above processes for additional testing, or the candidate that produced the “best” response can be selected as the lead or best candidate.   As such, claim 1 is anticipated.
	With respect to claim 2, depending on the results of the analyzed assays, the candidate drug is either kept for further study, or filtered out (Fig 4.1, p64). 
	With respect to claims 3-4, Kuhn discloses safety and toxicity related assays, as well as identifying properties of biomarkers that are related to a disease or infectious process.  (Section 4.5 ADME, potency, max dosages, percent inhibition, EC50, Section 4.8 characterization of important properties, QSAR, PK, PD, et al.) As set forth above, Section 4.5 discusses types of assays used to address candidate compound effectiveness in a given model system.  Primary and secondary screening assays encompass both potency of the candidate against a target or phenotype, and assays related to toxicity, or ADME properties.  Kuhn provides examples such as lipophilicity, permeability, are factors when testing candidates which must pass through a cell membrane to be effective in the proxy organism.  Sections 4.5.2 -4.5.3 discusses ways to determine whether an assay is suitable for testing the desired compounds, and steps taken to optimize the assay itself, or the analysis of the data.  Section 4.8 discusses assays which can report on issues of toxicology, safety, interactions with other drugs and other ADME type concerns. These assays meet the plain meaning of “pertaining to safety or toxicity” in claim 3 and the plain meaning of pertaining to “human safety, animal safety, veterinary safety” and others.
	With respect to claim 5, properties that pertain to anti-infectiveness such as a specific detectable immunological response, or inhibition are disclosed (section 4.5, 4.8)
	With respect to claims 7-8, transformation and processing of the signal, including popular logarithmic examples such as Fourier transform are disclosed. This is exemplified in GWAS analysis of SNP data from cells cultured in the presence of the candidate.  (section 4.3.1). Section 4.5 and 4.5.1 discuss transformation of data related to quantifying potency by calculating the effective concentration: a four parameter logistic model fitted to the data using standard nonlinear regression methods assuming normally distributed errors. Section 4.9 discusses logarithmic transformations such as Fourier transforms in respect to various signal processing strategies (PCA, clustering etc.).  
	With respect to claims 9-10, in the computing system, data related to the assays may be grouped by function, including membrane interaction, hemolytic activity or erythrolytic activity.  (p56, testing lung tissue proxy cells for identifying drugs against CF; HCS p76).
	With respect to claims 11, 13 and 14, Kuhn provides functional assays in a multiplicity of subcategories, including target environments (Section 4.2), different types of interactions (phenotypic screens for peptide-peptide, peptide-protein such as antibody based assays, peptide-lipid such as the membrane proxy test for cystic fibrosis, cytotoxicity, et al.) 
	With respect to claim 12, the proxy organism can be engineered to report on multiple biomarkers.( section 4.2, phenotypic screens).
	With respect to claim 15, the signal is tuned or configured to identify particular wavelengths emitted by the assay p76.
	With respect to claim 16, fluorescence is specifically addressed at page 76.
	With respect to claim 17, analysis of the signals to decode them into RNA sequence data, genomic data or gene expression data is provided in the section addressing GWAS studies.
Applicant’s arguments:
	Applicant’s amendments and arguments have been carefully considered but are not persuasive.  As set forth above, Kuhn provides all the elements of the rejected claims, when the claims are given their broadest reasonable interpretation.  With respect to whether Kuhn discloses machine learning models, as a part of the AI, Applicant is pointed to the following: Wikipedia sets forth the following plain-meaning definition of machine learning: “Machine learning (ML) is a field of inquiry devoted to understanding and building methods that 'learn', that is, methods that leverage data to improve performance on some set of tasks.[1] It is seen as a part of artificial intelligence. Machine learning algorithms build a model based on sample data, known as training data, in order to make predictions or decisions without being explicitly programmed to do so.” (emphasis added).  Kuhn discloses AI based generative processes for producing candidate drug structure data (the combination of small fragments to create a new molecule, or any one small active fragment can be used in a generative process to create new molecules, p71.)  Machine learning-based models for determining whether a candidate should be retained or removed are set forth at p71-75.  
	With respect to the proxy system, Kuhn teaches a variety of model proxy organism systems which relate to disease-specific processes throughout the chapter.  Proxy organisms engineered to report several different responses by fluorescence are specifically disclosed, and those responses can represent the presence of a specific biomarker.
	With respect to the analysis, Kuhn provides a variety of signal processing steps that can be applied, depending on the particular signals that are to be detected, and the scientific question being answered.  Positive responses providing a positive readout for the two biomarkers can lead to the selection of the candidate, as set forth above.  
	Applicant’s arguments regarding the AI engine and the trained ML are arguing limitations not specifically present in the pending claims.  No particular structures, or processes are set forth in the claims.  Any disclosed element of Kuhn meeting the same limitations of the AI and ML models are considered equivalent to those in the claims, absent a specific differential teaching or limitation.  Applicant’s arguments cannot take the place of evidence in refuting these assertions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn and Zang.
Kuhn, M. et al. Chapter 4: statistical methods for drug discovery. IN: Zhang, L. (ed) Nonclinical statistics for pharmaceutical and biotechnology industries.  Statistics for biology in health, Springer, Switzerland. P53-81.
Zang et al. Cell-based assays in high throughput screening for drug discovery. (2012) Int J Biotechnology for Wellness Industries, vol 1 p31-51.
	The claims recite a method of pre-clinical validation of a candidate drug, where 1) an AI engine generates candidate drug compounds, and a trained ML removes one or more candidates from consideration “using causal inference”; 2) receiving “at a processing device” a signal comprising wavelengths, 2a) resulting from a trial of the candidate drug on a proxy system, and that signal is 3) analyzed for the presence of at least two biomarkers.  Based on the presence of the two biomarkers, the candidate may be selected for “a clinical trial.”  The biomarkers are related to a specific effect of the candidate drug on the proxy organism, so, if the received signal comprises both wavelengths which represent the biomarkers, the candidate is “validated” as having some relevant effect on the proxy organism.  
	With respect to claim 1, Kuhn provides methods to attempt to validate a candidate drug in “pre-clinical” step or set of processes. (Introduction p54)  Kuhn focuses on two main “pre-clinical” stages of drug development: target selection, and compound optimization.  With respect to targets and phenotypes, Kuhn discusses target-based discovery, where a specific protein or enzyme is targeted for modification.  Kuhn then discusses phenotypic screens, a former mainstay of drug development, as they do not focus on a specific molecular target.   “Instead this approach focuses on a phenotype: some observable characteristic of an organism that is correlated to the disease state in humans.” (p55).  
	Kuhn discusses methods of “generating candidate drug compounds” which can be selecting a subset of structures present in previously generated compound data files, based on some characterization (section 4.6).  The generation of the candidate list can be based on known properties of the compounds in the database, such as “a project targeting the CNS might constrain their screen to compounds that are known or predicted to cross the blood-brain barrier,” and those that do not cross the blood brain barrier are removed from consideration. P71.  Fragment based screening is a generative process (an AI or ML based process) which combines two or more active fragments of a compound into hopefully a more potent molecule. Alternatively the fragment may be used as the starting point to generate new molecules. P71.  These generative processes can be performed using AI and/or machine learning based processes, as illustrated in compound optimization.  The source of structural modifications or generation of new molecules can be determined by “quantitative model-based methods.” P72.  Virtual modification can be made by using QSAR modeling to predict specific characteristics prior to synthesis and testing.  These are equivalent to the steps performed by the AI and the trained ML of claim 1.  P71-75 discuss different types of generative models for creating a subset of compounds to be tested as a candidate for a given model organism or proxy organism system.  “use of in silico tools has increased rapidly.  These tools are used to assess the risk of drug-drug interactions and impact clinical study design, to explore hard to evaluate pediatric subpopulations or inform the choice of which compounds to synthesize and investigate further.” P75. The types of statistical processes for generating compound data structure information, and using causal inference to remove a candidate from consideration are enumerated beginning at section 4.9, p75.  Many types of trained ML models which fall within an AI category are disclosed. (regression analysis, linear and nonlinear regression, survival analysis, multiple comparisons, Bayesian analysis, non-linear mixed models, etc.)  As such, the first limitation to generating candidates, and removing one or more candidates from consideration, utilizing trained ML models is disclosed by Kuhn.   
	Kuhn discusses at length various assays which can be performed using certain model organisms or proxy organisms, to determine whether application of the candidate drug results in the detectable expression of some biologically-relevant or clinically-relevant parameter, or biomarker including detecting separate wavelengths for each relevant biomarker.  The proxy organism testing is set forth in Section 4.2, and 4.9.  (section 4.2 phenotypic screens, the proxy organism is “an organism that is correlated to the disease state in humans”.) With respect to claim 1, a signal comprising wavelengths related to particular biomarkers is 2) received by a computer system (fluorescence, HCS p76).  “Using different fluorescent wavelength, HCS assays can simultaneously measure multiple cell characteristics in individual cells such as the cell membrane, nuclear membrane, cytoskeleton etc…using these data, specific types of biological activity can be quantitatively measured.” P76. Fluorescent tags can be linked to biologically or clinically-relevant processes.  This signal comprising multiple wavelengths originated from (2a) applying the candidate compound(s) to the proxy organism and performing assays designed to detect any expressed biomarkers’ wavelengths if application of the candidate drug to the proxy organism has a clinically relevant effect.  (Section 4.5, section 4.9). Section 4.5 discusses types of assays used to address candidate compound effectiveness in a given model system.  Primary and secondary screening assays encompass both potency of the candidate against a target or phenotype, and assays related to toxicity, or ADME properties.  Kuhn provides examples such as lipophilicity, permeability, are factors when testing candidates which must pass through a cell membrane to be effective in the proxy organism.  Sections 4.5.2 -4.5.3 discusses ways to determine whether an assay is suitable for testing the desired compounds, and steps taken to optimize the assay itself, or the analysis of the data.  Section 4.8 discusses assays which can report on issues of toxicology, safety, interactions with other drugs and other ADME type concerns.
Once the candidates are selected, and applied to the proxy organism configured or genetically engineered to generate a signal based on the subsequent expression of a biomarker, that signal is 3) analyzed to determine whether both wavelengths representing both specified biomarkers have been detected at a sensor, and processed to 4) select a candidate for a clinical trial based on the presence of the particular biomarkers. Figure 4.1 is a representative cartoon where the first section, “screening” shows cells which are providing a fluorescent signal in response to the application of the candidate compound.  Each ball represents the application of a different generated candidate compound, and a dark colored ball represents detecting a desired response.  Each of the different initial candidates can lead to the generation of additional chemically similar candidate compounds through the above generative processes for additional testing, or the candidate that produced the “best” response can be selected as the lead or best candidate.
	While Kuhn generically discloses the use of genetically engineered proxy organisms to the extent that meets the plain language of the claims, and their use in HCS processes, details as to the genetic engineering process is not fully described by Kuhn.
	In the same field of endeavor, Zang is directed to HCS / HTS drug screening processes, using specific proxy organisms systems, which have been genetically engineered to comprise one or more reporter elements, which are expressed after application of a clinically relevant candidate drug.  
	Zang discloses: “This review provides an overview on different types of cells, cell culture systems and in situ detection methods currently used or amenable to use in cell based-HTS assays.  We highlight reporter gene techniques, which involve the expression of the reporter gene product such as an enzyme or green fluorescent protein that is used as part of a colorimetric, luminescent, or fluorescent readout of gene activation in the cell, or cellular responses to a stimulus and recent development of 3D cell based fluorescent assays and microfluidic systems for HTS.”( p32.)
	With respect to claim 1, Zang provides (2a) proxy organisms which can be used in analysis of a candidate drug.  (Table 1 and Table 2).  “The main components of a cell-based HTS assay include cells, device for culturing the cells, and detection system for quantification of cells or cellular activities. Different types of cell-based proxy organisms are set forth in Table 2, along with any comment as to suitability to a given process.  Assay types are set forth in Table 1, including second messenger type, reporter gene type and proliferation/cytotoxicity type assays.  Specific examples are provided in Table 1.  After application of the candidate drug to one of these proxy organisms, the cell culture is then subjected to the assays which would identify the presence of the biomarker: the treated cell culture generates a signal such as a fluorescent signal or colorimetric reporter, which is characterized by the presence of one or more different wavelengths.  The detected signal is provided to or 2) received by a computer system which 3) analyzes and detects the presence of the wavelengths representing the biomarker in the signal.  Candidate drug compounds which elicit the “best” reporter signals for the desired biomarkers are 4) selected for use in further investigations or clinical trial applications. 
	Zang discloses genetic engineering of these proxy organisms systems at length, in section 4, and Table 3 provides particular gene cassettes which can provide a specific fluorescent or otherwise detectable signal upon treatment with a relevant candidate drug compound.  GFP (green fluorescent protein) expressing cassettes, luciferase expressing cassettes, enhanced green fluorescent protein cassettes, hydroxylase and phosphatase reporting cassettes are all specifically disclosed.  Zeng discusses the use of these type of proxy organisms to use in the high throughput or high content screening processes throughout sections 4-6.  Zang discusses pros and cons for each type of assay, proxy system, and high throughput screening process for the selection of candidate drugs for further investigation and clinical trials.  For example, a specific proxy organism (cell lines infected by BVDV and HCV and isolated from a hepatocarcinioma) engineered to express active luciferase in the presence of actively replicating Hepatitis C Virus, was used to select a specific candidate, BMS-824, from a group of known HCV inhibitors based on the greatest degree of inhibition of HCV replication which is recognized by reduced expression of the luciferase or the NS3 protease. Cytotoxicity (cell death) was determined by permeation of Alamar blue dye (having one wavelength) through the cell, while the luciferase was a fluorescent based signal having a differing wavelength.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007). 
	Applying the KSR standard of obviousness to Kuhn and Zang the examiner concludes that the combination of the genetically engineered proxy organism systems of Zang, where at least two different wavelengths are generated in the presence of a clinically relevant candidate drug, with the HCS/HTS processes of Kuhn, represents a combination of known elements which yield the predictable result of methods for determining whether a candidate drug would be useful in a clinical trial, based on the biologically-relevant or clinically relevant effects of that candidate on a particular model system known to represent in vivo disease processes.  The use of genetically engineered proxy organisms as taught by Zeng in this combination would further serve to achieve the predictable result of providing reliable, and statistically significant results, leading to the selection of more highly relevant candidates, because these reporter systems have been tested and proven over time to reliably provide a specific readout for the expression or activation of a specific biological pathway or biomarker.  One would have further been motivated to make such a combination as the engineering of various cell types of cell lines has been detailed at length for a variety of cells, cell lines, and types of reporters. One would have had a reasonable expectation of success at utilizing genetically engineered cell systems such as those provided by Zang in the methods of Kuhn as the protocols and processes are specifically provided to within Zang or in the references specifically pointed to in Zang. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	With respect to claim 2, depending on the results of the analyzed assays, the candidate drug is either kept for further study, or filtered out (Fig 4.1, p64). Additionally, the result of the assay can lead to the selection of the candidate for further processes, or filter it out.  (Section 1 of Zang). 
	With respect to claims 3-4, Kuhn discloses safety and toxicity related assays, as well as identifying properties of biomarkers that are related to a disease or infectious process.  (Section 4.5 ADME, potency, max dosages, percent inhibition, EC50, Section 4.8 characterization of important properties, QSAR, PK, PD, et al.) As set forth above, Section 4.5 discusses types of assays used to address candidate compound effectiveness in a given model system.  Primary and secondary screening assays encompass both potency of the candidate against a target or phenotype, and assays related to toxicity, or ADME properties.  Kuhn provides examples such as lipophilicity, permeability, are factors when testing candidates which must pass through a cell membrane to be effective in the proxy organism.  Sections 4.5.2 -4.5.3 discusses ways to determine whether an assay is suitable for testing the desired compounds, and steps taken to optimize the assay itself, or the analysis of the data.  Section 4.8 discusses assays which can report on issues of toxicology, safety, interactions with other drugs and other ADME type concerns. These assays meet the plain meaning of “pertaining to safety or toxicity” in claim 3 and the plain meaning of pertaining to “human safety, animal safety, veterinary safety” and others. Additionally, Zang provides assays which can pertain to safety, or toxicity, including human safety, industrial safety, animal safety etc. (section 4 p36, cytotoxicity).
	With respect to claim 5, properties that pertain to anti-infectiveness such as a specific detectable immunological response, or inhibition are disclosed by Kuhn (section 4.5, 4.8). additionally, Zang discloses that the biomarker can be related to anti-infectiveness, whether directly from the biomarker, demonstrated by a change in cell death, or represented by an immune system marker. (see also p44, HCV is an infective agent. Anti-infective agent BMS-790052 is disclosed.) 
	With respect to claims 7-8, in Kuhn, transformation and processing of the signal, including popular logarithmic examples such as Fourier transform are disclosed. This is exemplified in GWAS analysis of SNP data from cells cultured in the presence of the candidate.  (section 4.3.1). Section 4.5 and 4.5.1 discuss transformation of data related to quantifying potency by calculating the effective concentration: a four parameter logistic model fitted to the data using standard nonlinear regression methods assuming normally distributed errors. Section 4.9 discusses logarithmic transformations such as Fourier transforms in respect to various signal processing strategies (PCA, clustering etc.).  Additionally, in Zang, the signal is processed by one of any number of statistical processes including transformation.
	With respect to claims 9-10, in the computing system of Kuhn, data related to the assays may be grouped by function, including membrane interaction, hemolytic activity or erythrolytic activity.  (p56, testing lung tissue proxy cells for identifying drugs against CF; HCS p76). Additionally, in Zeng, information regarding the assays in the computer system can be organized by function, including membrane interactions, hemolytic activity (cytotoxicity) etc. Section 4.2.3.
	With respect to claims 11, 13 and 14, Kuhn provides functional assays in a multiplicity of subcategories, including target environments (Section 4.2), different types of interactions (phenotypic screens for peptide-peptide, peptide-protein such as antibody based assays, peptide-lipid such as the membrane proxy test for cystic fibrosis, cytotoxicity, et al.) Additionally, Zang provides functional assays in a multiplicity of subcategories, including target environments (Section 4.2) such as extracellular matrix, intracellular environments, different types of interactions (fluorescent methods section 4.2.3) peptide-lipid interactions (membrane potential) protein-protein assays etc.
	With respect to claim 12,  in Kuhn, the proxy organism can be engineered to report on multiple biomarkers.( section 4.2, phenotypic screens). In Zeng, as discussed at length above, the proxy organism can be engineered to report on multiple biomarkers.( section 4.2.3, fluorescence methods).
	With respect to claim 15, the signal is tuned or configured to identify particular wavelengths emitted by the assay p76. Additionally, in Zang, the signal is tuned or configured to identify particular wavelengths emitted by the assay p38. “nanoparticles such as quantum dots (QDs) have been widely used as labels in cell-based assays. These semiconductor nanocrystals are photo-chemically stable, can provide a narrow and adjustable emission, and can be excited by light of any wavelength shorter than that of the emission peak. Thus, various emission colors can be simultaneously obtained using nanoparticles of different sizes excited with a single wavelength light.”
	With respect to claim 16, fluorescence is specifically addressed in both references, throughout.
	With respect to claim 17, Kuhn provides analysis of the signals to decode them into RNA sequence data, genomic data or gene expression data is provided in the section addressing GWAS studies. In Zang, the signal is tuned or configured to identify particular wavelengths emitted by the assay p38. “nanoparticles such as quantum dots (QDs) have been
widely used as labels in cell-based assays. These semiconductor nanocrystals are photo-chemically stable, can provide a narrow and adjustable emission, and can be excited by light of any wavelength shorter than that of the emission peak. Thus, various emission colors can be simultaneously obtained using nanoparticles of different sizes excited with a single wavelength
light.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631